DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Examiner notes that line 9 of claim 1 should be changed to read “…in said first domain; and…” in order to place the claim in better form and further denote what the language “identifying a presence of at least one of:” refers to.  
Claims 2-13 are objected to for the same reasons as discussed in relation to claim 1 above.
In the interest of furthering prosecution, Examiner will prosecute claim 1 in light of the suggested changes as discussed above.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 11079855, 10345915, 10296100, 9710067, and 9703383. See claim correspondence in chart provided below. 









17/377051
USPN11079855
USPN10296100
USPN9710067
USPN10345915
USPN9703383


1
1
7
10
1
1


2
2
7
10
1
1


3
3
8
10
1
1


4
4
7
10
1
1


5
5
7
10
1
1


6
6
9
10
2
1


7
7
10
11
2
1


8
8
11
13
8
6


9
9
12
14
9
7


10
10
11
15
10
8


11
11
11
16
12
9


12
12
7
17
13
10


13
13
7
18
1
11


14
14
7
10
1
1


15
15
7
10
1
1


16
16
11
13
8
6


17
17
12
14
9
7


18
 
11
15
10
8


19
 
11
16
12
9


20
 
7
17
13
10











Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are all directed to similar subject matter.  Please note the claim limitation correspondence as noted in the chart below.
















17/377051 - Claim 1
USPN 11079855 - Claim 1


1. A method, comprising: identifying a presence of at least one of: a stimulus initiating in a first domain and terminating in a second domain substantially distinct from said first domain, said first and second domains each comprising at least two dimensions, said second domain being substantially distinct from said first domain, said first and second domains being in communication via a bridge so as to enable transfer of said entity between said first and second domains therewith; said stimulus initiating in said second domain and terminating in said first domain; said stimulus substantially entirely in said first domain; said stimulus substantially entirely in said second domain;
1. A method, comprising: identifying a presence of at least one of: a first stimulus initiating in a first domain and terminating in a second domain substantially distinct from the first domain, wherein the first domain and the second domain are in communication via a first bridge so as to enable transfer of a virtual entity between the first domain and the second domain therewith; the first stimulus initiating in the second domain and terminating in the first domain; identifying a presence of at least one of: a second stimulus initiating in the first domain and terminating in a third domain substantially distinct from the first domain and the second domain, wherein the first domain and the third domain are in communication via a second bridge so as to enable transfer of the virtual entity between the first domain and the third domain therewith; the second stimulus initiating in the third domain and terminating in the first domain, wherein: the second domain is inaccessible by the second stimulus; and the third domain is inaccessible by the first stimulus;


if said stimulus is present initiating in said first domain and terminating in said second domain, executing a first response; if said stimulus is present initiating in said second domain and terminating in said first domain, executing a second response; if said stimulus is present substantially entirely in said first domain, executing a third response; if said stimulus is present substantially entirely in said second domain, executing a fourth response; and outputting at least a portion of said first domain.
in response to the first stimulus initiating in the first domain and terminating in the second domain, executing a first response; in response to the first stimulus initiating in the second domain and terminating in the first domain, executing a second response; in response to the second stimulus initiating in the first domain and terminating in the third domain, executing a third response; in response to the second stimulus initiating in the third domain and terminating in the first domain, executing a fourth response; and outputting at least a portion of said first domain to: a first display device that corresponds to the first stimulus; and a second display device that corresponds to the second stimulus.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lamb et al. (hereinafter Lamb – US Doc. No. 20140002491).
Regarding claim 1, Lamb discloses a method, comprising: identifying a presence of at least one of: a stimulus initiating in a first domain and terminating in a second domain substantially distinct from said first domain, said first and second domains each comprising at least two dimensions, said second domain being substantially distinct from said first domain, said first and second domains being in communication via a bridge so as to enable transfer of said entity between said first and second domains therewith; said stimulus initiating in said second domain and terminating in said first domain; said stimulus substantially entirely in said first domain; and said stimulus substantially entirely in said second domain (see Figure 10D, elements 1042-1044 – note that the sensors are detecting the gesture [read: stimulus] made by the user); if said stimulus is present initiating in said first domain and terminating in said second domain, executing a first response; if said stimulus is present initiating in said second domain and terminating in said first domain, executing a second response; if said stimulus is present substantially entirely in said first domain, executing a third response; if said stimulus is present 
Regarding claim 2, Lamb discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further identifying a presence of at least one entity in at least one of said first domain and said second domain (see Figure 1, elements 3, 5, and 9 – note that element 5 is in the second domain 3 wherein 9 represents the first domain).
Regarding claim 3, Lamb discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that said first response comprises transferring said entity from said first domain to said second domain; and said second response comprises transferring said entity from said second domain to said first domain (as shown in Figure 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694